Citation Nr: 1242136	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-48 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the RO.

The Board remanded the case to the RO for additional development of the record in May 2012.

The Veteran provided testimony at a June 2010 hearing before an RO hearing officer.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to having a low back manifestations since service. 

2.  The currently demonstrated degenerative changes of the low back is shown as likely as not to be due to an injury sustained during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the low back is due to a disease or  injury that was incurred in active service.  38 U.S.C.A. §§ 1121, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A March 2009 VCAA informed the appellant of what evidence was required to substantiate his claim for service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the grant of service connection in this case.


II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Analysis

The Veteran asserts that he began to have back pain when he fell off a truck carrying a mortar plate during service.  He reports having had mild episodes of back pain that were not severe enough to report during service and experiencing the same pain more frequently with worse episodes. 

At his March 1955 separation physical examination, a clinical evaluation of the spine was normal.  The separation report showed no hospitalization.  The examiner noted the Veteran had no complaints of a medical nature at the time of the examination.  

In a March 2009 letter, Dr. D.Y. wrote that he treated the Veteran for "a number of years" for chronic back pain.

In a March 2009 letter, a chiropractor wrote that, to the best of his recollection, he had treated the Veteran for back pain 20 to 30 years ago.

In April 2009 the Veteran submitted a statement listing the physicians and chiropractors who treated him since service.  This statement notes continued treatment since his discharge from service.

In a May 2009 letter, Dr. D.P. stated the Veteran had been under his care 15 years ago  for complaints that were a result of spinal degeneration due to injuries sustained many years earlier while in service.

In a May 2009 letter, chiropractor wrote that the Veteran had treatment in December 2000, but the records were destroyed due to the length of time that elapsed since his last visit.

In a June 2009 letter, Dr. K.J. stated that the Veteran had been under his care for the last several years.  He noted an X-ray study showed the Veteran had degenerative arthritis of the spine and discogenic disease.  The physician stated that the Veteran reported having back pain since service and undergoing several treatment plans without success.

At the Veteran's June 2010 RO hearing, the Veteran testified that he was injured in a fall in 1953 or 1954 during service and was sent to a military hospital for out-patient treatment.  The Veteran's wife testified that he first sought treatment "shortly after his discharge." 

At a June 2012 VA examination, the VA examiner took a detailed history from the Veteran, reviewed the claims file, and conducted a physical examination of the Veteran's low back.  The diagnosis was that of low back pain.  The examiner opined that the Veteran's low back disability was less likely than not (less that 50/50 probability) incurred in or caused by the claimed in-service injury, event, or illness.  

In explaining his opinion, the VA examiner noted that the Veteran sought care from multiple chiropractors after service, but that the service treatment records were negative for a lower back injury.  He added that the Veteran reported having mechanical/non-specific/ axial back pain when he fell out of a vehicle and landed feet first and then on his buttocks in service.

The examiner stated, based upon reasonable medical certainty and probability, in the absence of a documented spinal fracture resulting for the incident as reported by the Veteran, the claimed spinal injury would be expected to eventually resolve without long term sequelae.  The examiner added that the spinal examination was normal given the Veteran's age without any objectively verifiable abnormalities on physical examination.  

The Board finds that the Veteran's statements regarding the development of low back pain after sustaining a back injury in service to be credible and sufficient to establish a continuity of symptomatology referable to a low back disorder since service.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

While the June 2012 VA examiner opined that injury resulting from an in-service incident as reported by the Veteran would be expected to resolve, this opinion did not address the Veteran's post-service history of chiropractic treatment or the letters written by the private medical physicians in support of the claim.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In reviewing the entire record in this case, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated degenerative changes of the low back as likely as not is the result of the injury sustained by the Veteran during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.



ORDER

Service connection for low back degenerative changes is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


